DETAILED ACTION
	This Office Action is in response to Applicant’s arguments and amendments submitted on October 07, 2021 for Application# 16/355,212.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2, 9, 13, 16 and 20 are amended.
No claims are newly added.
No claims are canceled.

Examiner’s Remarks regrading Applicant’s response
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner considers arguments and amendments in pages 7-9 remarks regarding independent claims 2, 9 and 16 are persuasive. Examiner believes the specifically the invention to solve the problem of retrieving and using contextual data from previous sessions in a conversational search by determining that a query refers to one or mare tags in an index repository, determining one or more particular session identifiers associated with the tags in the index repository, retrieving particular contextual data associated with the particular session identifiers in a data repository, and performing an action responsive to the query based on the retrieved particular receiving, by a search engine, a first query during a first browsing session that occurs during a first period of time; 
providing, for output by the search engine, information regarding an entity that the search engine identified as responsive to the first query that is received during the first browsing session that occurs during the first period of time; 
receiving, by the search engine, a second query during a second browsing session that occurs during a second period of time that is not immediately subsequent to the first period of time, the second query including (i) one or more terms indicative of an attribute of the entity that the search engine identified as responsive to the first query that was received during the first browsing session but that do not uniquely identify the entity, and (ii) one or more terms that reference the first period of time; and 
providing, for output by the search engine, additional information regarding the entity that the search engine identified as responsive to the first query in response to receiving the second query that includes (i) the one or more terms indicative of the attribute of the entity that the search engine identified as responsive to the first query that was received during the first browsing session but that do not uniquely identify the entity, and (ii) the one or more terms that reference the first period of time” is considered in view of USPTO Guidelines regarding 35 U.S.C. 101 for eligible subject matter.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, receiving, by a search engine, a first query during a first browsing session that occurs during a first period of time; 
providing, for output by the search engine, information regarding an entity that the search engine identified as responsive to the first query that is received during the first browsing session that occurs during the first period of time; 
receiving, by the search engine, a second query during a second browsing session that occurs during a second period of time that is not immediately subsequent to the first period of time, the second query including (i) one or more terms indicative of an attribute of the entity that the search engine identified as responsive to the first query that was received during the first browsing session but that do not uniquely identify the entity, and (ii) one or more terms that reference the first period of time; and 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159